DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/18/2022 has been entered.
Status of claims
Claims 3, 4 and 9 are cancelled. Independent claims 1, 3, 5 and 7-10 are amended. Claims 1, 2, 5-8 and 10 are currently examined on the merits.
Allowable Claims
Claims 1, 2, 5-8 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: a closest prior art of record to Hoshi et al (US 20150240379 A1, “Hoshi”) teaches a mono-crystalline silicon growth apparatus and a heat adjusting module, but does not teach, disclose or reasonably suggest that “a gas flow channel is disposed in the shaft, the water flow channel spirals surroundingly around the gas flow channel, and the clamping portion is adjacent to the water flow channel and the gas flow channel so that the shaft is configured to inject flowing water into the water flow channel and to inject flowing gas into the gas flow channel to take away heat near the clamping portion” as recited in claims 1 and 8; a closest prior art of record to Chen et al (CN 103147121 A, machine translation, “Chen”) teaches a shaft, but does not teach, disclose or reasonably suggest that “a gas flow channel disposed in the shaft… the water flow channel spirals surroundingly around the gas flow channel… inject flowing gas into the gas flow channel to take away heat near the clamping portion” as recited in claim 10. Claims 2 and 5-7 are allowable because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714